Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 1 of 10 PagelD# 1073

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JAY BERNARD RIVERS,
Petitioner.
v. Criminal No. 3:15cr164

UNITED STATES OF AMERICA,
Respondent.

MEMORANDUM OPINION

Defendant Jay Bernard Rivers moves to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255. (ECF No. 68.) Rivers’ original § 2255 motion asserted four claims. The Court
dismissed all but one claim, which the Court labeled Claim Two, and appointed Rivers counsel to
help brief the merits of that claim. After further review of Rivers’ motion and counsel’s additional
briefing, the Court interprets Claim Two as asserting two separate claims: one alleging ineffective
assistance of counsel at sentencing (Claim Two (a)), and one alleging ineffective assistance of
counsel on appeal (Claim Two (b)). The Court ordered further briefing on Claim Two (b).

After reviewing Rivers’ motion and the additional briefing, the Court now concludes that
Rivers’ § 2255 motion succeeds on Claim Two (b). Specifically, Rivers has established that his
appellate counsel’s conduct fell below that of an objectively reasonable attorney, and Rivers was

prejudiced as a result. The Court will therefore grant in part Rivers’ § 2255 motion.!

 

' Rivers also moves for reconsideration of the Court’s Memorandum Opinion and Order
dismissing all the claims in Rivers’ § 2255 motion except the claims at issue here. The Court will
deny that motion.

Rivers’ Rule 54(b) motion does not claim that the Court misunderstood the facts or his
arguments. See Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va.
1983). Nor does he claim there has been a change in the law or facts since the Court decided his
motion. See Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003); Fed.
R. Civ. P. 54(b). He basically asks the Court to rethink what it already thought through. Because
he does not address any of the recognized grounds for relief under Rule 54(b), the Court will deny
Rivers’ Rule 54(b) motion.
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 2 of 10 PagelD# 1074

I. BACKGROUND

On May 11, 2016, a jury found Rivers guilty of conspiracy to commit bank fraud (Count
One), bank fraud (Counts Two and Three), aggravated identity theft (Counts Four and Five), and
theft of United States mail (Count Six). Before Rivers’ sentencing, the probation officer prepared
a Presentence Investigation Report, which found that the advisory guidelines range for Counts
One, Two, Three and Six was 51-63 months’ imprisonment, with mandatory minimum
consecutive sentences of 24 months’ imprisonment on Counts Four and Five.

At the sentence hearing, Rivers’ counsel requested a total sentence of 74 months’
imprisonment. This request represented a sentence at the bottom of the guidelines range—51
months’ imprisonment for Counts 1, 2, 3, and 6, all to be served concurrently with each other, and
24 months’ imprisonment for Counts 4 and 5, to be served concurrently with each other and
consecutively to Counts 1, 2, 3, and 6. In support of the requested sentence, Rivers’ counsel argued
that Rivers had cognitive issues and difficulty understanding why he “was being held accountable
in part for behavior not just of himself, but of other people.” (ECF No. 64, at 5.) Counsel also
argued that Rivers played a comparatively small role in the crimes relative to his codefendants and
had received only a “tiny sum” for the part he played in the crimes. (/d at 3.) Counsel also
explained that Rivers was on parole in Georgia and would face parole revocation, resulting in more
prison time.

The government sought a sentence at the top of the guidelines range—a total of 111
months’ imprisonment, made up of 63 months’ imprisonment for Counts 1, 2, and 3, all to be
served concurrently with each other, and 24 months’ imprisonment for Counts 4 and 5, to be served

consecutively to each other and to Counts 1, 2, and 3.2 The United States argued that the higher

 

? The United States did not mention Count 6 in its sentencing position

2
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 3 of 10 PagelD# 1075

sentence would reflect the seriousness of Rivers’ offenses, as well as his culpability, refusal to
accept responsibility, flight from law enforcement, and criminal record.

Rivers, speaking to the Court, displayed confusion about his convictions:

I never cashed no check. I don’t know who cashed the check. I don’t know who

stole no mail... But when we get to trial, I didn’t do none of the above, but all of a

sudden, I’m charged for everything everybody else did. If they admit to cashing

the check, they admit to stealing the check and they say I wasn’t nowhere around.

That’s why I say I can’t see how I can be found guilty if I didn’t have any role in

it.

(ECF No. 64, at 11.)

After Rivers spoke, the Court said, “all right” and announced Rivers’ sentence. The Court
sentenced Rivers to a total of 87 months’ imprisonment and ordered $84,918.51 in restitution.’
(id. at 13.) The Court gave no further explanation for the sentence imposed.

Rivers appealed his conviction, raising two issues. He argued that the trial court erred by
admitting evidence of his attempted flight from law enforcement and by refusing to reopen the
case to allow him to testify, after he had waived his right to do so. The United States Court of
Appeals for the Fourth Circuit affirmed Rivers’ convictions and sentence.

On May 21, 2018, Rivers filed a motion under 28 U.S.C. § 2255 asserting four claims. The
Court dismissed three of his claims and appointed counsel to submit additional briefing on Claim
Two, the remaining claim. Rivers’ appointed counsel did so, the United States responded, and

Rivers’ counsel replied. Later, Rivers, acting pro se, moved the Court to reconsider its dismissal

of his other three claims.

 

3 Specifically, the Court sentenced Rivers to 63 months’ imprisonment on Counts 1, 2, and
3, and 60 months’ imprisonment on Count 6, all to be served concurrently with each other. The
Court sentenced Rivers to 24 months’ imprisonment on each of Counts 4 and 5, to be served
concurrently with each other and consecutively to Counts 1, 2, 3, and 6.

3
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 4 of 10 PagelD# 1076

On March 15, 2021, the Court informed the parties that, after reviewing Rivers’ motion
and his counsel’s supplemental briefing, it understood the surviving Claim Two as “having
asserted two separate claims for relief.” (ECF No. 103, at 1.) The Court delineated the two claims
as: Claim Two (a), alleging ineffective assistance of counsel at sentencing, and Claim Two (b),
alleging ineffective assistance of appellate counsel. The Court directed the United States to
respond to Claim Two (b). The United States responded, and the matter is now ripe for review.

II. LEGAL STANDARD

Under 28 U.S.C. § 2255(a), a federal prisoner may challenge the legality of his sentence
on four bases: (1) “the sentence was imposed in violation of the Constitution or laws of the United
States,” (2) “the court was without jurisdiction to impose such sentence,” (3) “the sentence was in
excess of the maximum authorized by law,” or (4) the sentence “is otherwise subject to collateral
attack.”* 28 U.S.C. § 2255(a). “A [§ 2255 movant] bears the burden of proving one of those
grounds by a preponderance of the evidence.” Beyle v. United States, 269 F. Supp. 3d 716, 725
(E.D. Va. 2017).

A prisoner can prove a constitutional violation under § 2255 by demonstrating that he
received ineffective assistance of counsel in violation of the Sixth Amendment. See Strickland v.
Washington, 466 U.S. 668, 686 (1984) (“[T]he [Sixth Amendment] right to counsel is the right to
the effective assistance of counsel.” (emphasis added)). To succeed on an ineffective assistance
claim, the movant must satisfy two elements. First, he must show that his “counsel’s representation

fell below an objective standard of reasonableness.” Jd. at 688. To satisfy this first prong—the

 

+“A § 2255 motion is, in essence, a statutory federal habeas corpus action that enables a
petitioner to collaterally attack his sentence or conviction through the filing of a new proceeding,
as contrasted with a direct appeal.” Good v. United States, No. 2:17-cv-313, 2018 WL 2976984,
at *2 (E.D. Va. June 12, 2018).
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 5 of 10 PagelD# 1077

performance prong—the movant must overcome the “‘strong presumption’ that counsel’s strategy
and tactics fall ‘within the wide range of reasonable professional assistance.’” Burch v. Corcoran,
273 F.3d 577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).

Second, the movant must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
U.S. at 694. When, as here, a § 2255 movant alleges ineffective assistance of counsel during
sentencing, he “must show that there is a reasonable probability that, but for counsel’s
unprofessional errors, the [sentence] would have been different.” Bowie v. Branker, 512 F.3d 112,
120 (4th Cir. 2008) (alteration in original). “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Jd. And when a movant alleges ineffective assistance of
counsel on appeal, as does Rivers, he must show that the appellate court “likely would have
reversed the [conviction] and remanded to the district court for resentencing.” United States v.
Allmendinger, 894 F.3d 121, 131 (4th Cir. 2018).

Ill. DISCUSSION
A. Claim Two (a): Ineffective Assistance of Counsel at Sentencing

In Claim Two (a), Rivers argues that his “counsel was ineffective for failing to object to
the error, the sentencing court failed to state its reason for imposing sentence.” (ECF No. 68, at 5.)

The Court need not determine whether Rivers’ counsel performed deficiently at sentencing
because, even assuming he did, Rivers has not established prejudice. Rivers has not shown that,

had his counsel objected at sentencing to the Court’s failure to explain the reasons for the sentence
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 6 of 10 PagelD# 1078

it imposed, Rivers would have received a different sentence. Bowie v. Branker, 512 F.3d 112, 120
(4th Cir. 2008) (alteration in original).

Rivers, in fact, makes no attempt to show that he would have received a different sentence
had his attorney raised the district court’s error at sentencing. Instead, Rivers points only to the
well-established rule that “[rJegardless of whether the district court imposes an above, below, or
within-Guidelines sentence, it must place on the record an ‘individualized assessment’ based on
the particular facts of the case before it.” United States v. Carter, 564 F.3d 325, 329 (4th Cir.
2009) (quoting Gall v. United States, 552 U.S. 38, 50 (2007)).° Rather than showing (or attempting
to show) a “reasonable probability that his sentence would have been different” if the district court
had explained the reasons for its sentence, Rivers seems to rely on the error alone to establish
prejudice. But that is not enough.

The cases addressing a district court’s procedural error at sentencing explain that a district
court must give an individualized assessment for the sentence it imposes to “satisfy the appellate
court that [it] has considered the parties’ arguments and has a reasoned basis for exercising his
own legal decision-making authority.” United States v. Provance, 944 F.3d 213, 218 (4th Cir.
2019) (emphasis added). In other words, the requirement exists to enable appellate review, and no
legal authority indicates that a district court’s act of articulating the reasons for its sentence would
necessarily result in a different sentence. Rivers points to nothing to the contrary.

Rivers, as the § 2255 movant, has the burden of establishing prejudice for his counsel’s

allegedly deficient performance. He has not done so, and Claim Two (a) therefore fails.

 

> See also United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019) (stating standard);
United States v. Blue, 877 F.3d 513, 518-19 (4th Cir. 2017) (same); United States v. Lynn, 592
F.3d 572, 583-84 (4th Cir. 2010) (same).
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 7 of 10 PagelD# 1079

B. Claim Two (6): Ineffective Assistance of Counsel at Sentencing
In Claim Two (b), Rivers argues that he was denied effective assistance of counsel on
appeal because his counsel on appeal did not argue that the district court’s failure to adequately
explain the reasons for its sentence amounted to procedural error. Rivers asserts that he suffered
prejudice because, had his counsel raised the issue, he would have been entitled to resentencing.

1, The Performance Prong

To satisfy the first prong—the performance prong—Rivers must overcome the

eee

strong
presumption’ that counsel’s strategy and tactics fall ‘within the wide range of reasonable
professional assistance.’” Burch, 273 F.3d at 588 (quoting Strickland, 466 U.S. at 689). Rivers
may establish deficient performance by showing that his appellate counsel “fail[ed] to raise issues
that are clearly stronger than those presented” on appeal. Allmendinger, 894 F.3d at 126 (cleaned
up). In conducting this inquiry, the Court compares the strength of the issue not raised on direct
appeal (here, the procedural unreasonableness of Rivers’ sentence) with the strength of the
arguments that were raised. See id.

On appeal, Rivers’ counsel raised two issues: that the district court erred in admitting
evidence of Rivers’ attempted flight from law enforcement, and that the district court erred in
refusing to reopen the case to allow him to testify, after the close of evidence and after Rivers had
already waived his right to testify. See United States v. Rivers, 688 F. App’x 187, 188 (4th Cir.
2017) (mem.). The Fourth Circuit rejected each argument in a single sentence and affirmed Rivers’
convictions and sentence. See id. Clearly, therefore, neither issue had much strength.

On the other hand, an argument that the district court’s failure to explain the reason for

Rivers’ sentence rendered his sentence procedurally unreasonable would have had significant
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 8 of 10 PagelD# 1080

strength. At the time of Rivers’ appeal, the Fourth Circuit had held in a published opinion that the
district court must adequately explain the reasons for the sentence imposed.

When rendering a sentence, the district court “must make an individualized
assessment based on the facts presented.” Gall, 552 U.S. at 50 (emphasis added).
That is, the sentencing court must apply the relevant § 3553(a) factors to the specific
circumstances of the case before it. Such individualized treatment is necessary “to
consider every convicted person as an individual and every case as a unique study
in the human failings that sometimes mitigate, sometimes magnify, the crime and
the punishment to ensue.” /d. at 598 (citation omitted).

Moreover, the district court must “state in open court” the particular reasons
supporting its chosen sentence. 18 U.S.C. § 3553(c) (2006). In doing so, “[t]he
sentencing judge should set forth enough to satisfy the appellate court that he has
considered the parties’ arguments and has a reasoned basis for exercising his own
legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).
This not only “allow[s] for meaningful appellate review” but it also “promote[s]
the perception of fair sentencing.” Gall, 552 U.S. at 50. “Where the defendant or
prosecutor presents nonfrivolous reasons for imposing a different sentence” than
that set forth in the advisory Guidelines, a district judge should address the party’s
arguments and “explain why he has rejected those arguments.” Rita, 551 U.S. at
357.

Carter, 564 F.3d at 328 (some citations cleaned up). And because Carter’s sentence was
procedurally unreasonable, the Fourth Circuit vacated the sentence and remanded for resentencing.
Id. at 330.

Thus, binding law at the time of Rivers’ appeal established that a district court procedurally
errs when it does not explain the reasons for the sentence it imposed. Rivers’ appellate counsel’s
failure to raise this meritorious issue on appeal amounted to deficient performance.

2. The Prejudice Prong

To satisfy the second prong—the prejudice prong—Rivers must show that, had his
appellate counsel raised the issue, the Fourth Circuit “likely would have reversed the [conviction]
and remanded to the district court for resentencing.” Allmendinger, 894 F.3d at 131. Rivers easily

makes this showing.
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 9 of 10 PagelD# 1081

As discussed, an established body of Fourth Circuit precedent has held that “[rJegardless
of whether the district court imposes an above, below, or within-Guidelines sentence, it must place
on the record an ‘individualized assessment’ based on the particular facts of the case before it.”
Carter, 564 F.3d at 329 (4th Cir. 2009) (quoting Gall, 552 U.S. at 50).° In Carter itself, the Fourth
Circuit held that the district court’s failure to do so required a vacatur of the defendant’s sentence
and remand for resentencing. /d. at 330. Resentencing was necessary because the district court—
not the appellate court—must make an individualized assessment based on the facts presented”
to it. Jd. at 329. The appellate court must determine if the district court fulfilled that duty, but in
doing so the “appellate court may not guess at the district court’s rationale, searching the record
for statements by the Government or defense counsel or for any other clues that might explain a
sentence.” Jd. at 329-30. If, on the record before it, the appellate court cannot determine the
district court’s rationale for the sentence imposed, it must remand for the district court to offer that
rationale.

In other words, if Rivers’ appellate counsel had argued on appeal that Rivers’ sentence was
procedurally unreasonable because the district court failed to “provide a rationale tailored to the
particular case at hand and adequate to permit ‘meaningful appellate review,’” id. at 330 (quoting
Gall, 552 U.S. at 50), applying Carter, the Fourth Circuit would have vacated Rivers’ sentence
and remanded for resentencing. He has therefore established prejudice for his counsel’s deficient

performance.

 

6 See also, e.g., Provance, 944 F.3d at 218; Blue, 877 F.3d at 518-19; Lynn, 592 F.3d at
583-84.
Case 3:15-cr-00164-JAG Document 105 Filed 05/03/21 Page 10 of 10 PagelD# 1082

IV. CONCLUSION
For the foregoing reasons, the Court will grant in part Rivers’ § 2255 motion. (ECF No.
68.) The Court will deny his 54(b) motion. (ECF No. 84.) The Court will deny as moot Rivers’
two Motions for Status. (ECF Nos. 88, 93.) The Court will vacate Rivers’ sentence and order
resentencing.
The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record and to the defendant.

ww Lf [| -

 

 

Date: 3 May 2021 John A. Gibney, eG {
Richmond, VA United States District Judge

 

 

 

10
